DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 2012/0050753 A1) in view of Tanaka (US 2019/0196363 A1).

With respect to Claim 1, Rakshit’753 shows a printing system (Figure 1 system 5) comprising: 
an information processing apparatus (Figure 1 computer device 8 and computing system 10 including software application 18, paragraph [0019]); and 
5an image forming apparatus (Figure 1 printer 17), 
the information processing apparatus including first circuitry (Figure 1 computer device 8 and computing system 10 including software application 18, paragraph [0019]) configured to: 
receive designation of superimposing an image of a particular color on a print target image (paragraph [0023] selecting a barcode comprising information associated with different objects within the printed image, barcode is printed with invisible ink superimposed over an associated object within the printed image); 
associate the image of the particular color with the print target image in 10response to a reception of the designation of superimposing (paragraph [0023] selecting a barcode comprising information associated with different objects within the printed image, barcode is printed with invisible ink superimposed over an associated object within the printed image); and 
transmit print data including the print target image and the image of the particular color to the image forming apparatus (paragraph [0005] sending to print barcode print command for printing said specified barcodes over associated objects of said objects in invisible ink also un paragraph [0019], Figure 2 enabling prevent duplication), 
the image forming apparatus including: 
[second circuitry configured to receive the print data and interpret the print 15data]; and 
a printer engine configured to superimpose the image of the particular color on the print target image in printing (Paragraph [0020] printing image with standard ink and invisible ink, paragraph [0023] printing a barcode superimposed over an associated object in invisible ink), [according to interpretation of the print data].  
Rakshit’753 does not specifically show second circuitry configured to receive the print data and interpret the print 15data; and printing according to interpretation of the print data.  
Tanaka’363 shows second circuitry configured to receive the print data and interpret the print 15data (paragraph [0082] printer receives (from personal computer print driver) image information from a personal computer and determines if IR image information is included in Figure 4 S1); and printing according to interpretation of the print data (Figure 4 S14 printing).  

At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Rakshit’753 to include second circuitry configured to receive the print data and interpret the print 15data; and printing according to interpretation of the print data method taught by Tanaka’363. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to verify the information being received and making sure the IR toner is used correctly (paragraph [0029]).

With respect to Claim 2, the combination of Rakshit’753 and Tanaka’363 shows a printing system according to claim 1, 20wherein the first circuitry executes a printer driver (in Tanaka’363: paragraph [0062] personal computer includes a print driver) to receive the designation of superimposing and executes an application to associate the image of the particular color with the print target image in response to the reception of the designation of superimposing (in Rakshit’753: paragraph [0023] selecting a barcode comprising information associated with different objects within the printed image, barcode is printed with invisible ink superimposed over an associated object within the printed image), and wherein the first circuitry executing the printer driver invokes the application in response to the reception of the designation of superimposing (in Tanaka’363: Figure 4 S2: YES).  
With respect to Claim 10 and 11, arguments analogous to those presented for claim 1, are applicable.

Claims 3-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 2012/0050753 A1) in view of Tanaka (US 2019/0196363 A1) further in view of Suzuki (US 2011/0235062 A1).

With respect to Claim 3, the combination of Rakshit’753 and Tanaka’363 does not specifically show a printing system according to claim 2, wherein the first circuitry executing the application stores information on one or more images of the particular color, and wherein, when invoking the application from the printer driver, the first circuitry 30displays, on a display, a list of the one or more images of the particular color stored in advance and receives selection of the image of the particular color to be superimposed on the print target image.  
Suzuki’062 shows a printing system according to claim 2, wherein the first circuitry executing the application stores information on one or more images of the particular color (paragraph [0066]-[0067] and Figure 5 transparent image is intended to be superimposed according to a pattern previously registered), and wherein, when invoking the application from the printer driver (paragraphs [0057]-[0058] printer driver on the side of the computer where a user designates desired formations), the first circuitry 30displays, on a display, a list of the one or more images of the particular color stored in advance and receives selection of the image of the particular color to be superimposed on the print target image (Paragraph [0067] user depresses a set button 95 on Figure 5 corresponding to "Pattern," a list of registered patterns is displayed, and then, the pattern, according to which a transparent image is superimposed, is selected).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Rakshit’753 and Tanaka’363 to include the first circuitry executing the application stores information on one or more images of the particular color, and wherein, when invoking the application from the printer driver, the first circuitry 30displays, on a display, a list of the one or more images of the particular color stored in advance and receives selection of the image of the particular color to be superimposed on the print target image method taught by Suzuki’062. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to include lists of previously registered images for a user to choose from making the setting screen more user friendly by having more options.
With respect to Claim 4, the combination of Rakshit’753, Tanaka’363 and Suzuki’062 shows a printing system according to claim 3, 35wherein the first circuitry is configured to:24Client Ref. No. FN202100257 receive an addition of an image of the particular color to be superimposed on the print target image, and store, in a storage area, the added image of the particular color (in Suzuki’062: paragraph [0067] ability of registering patterns to a list for use is disclosed).
With respect to Claim 5, the combination of Rakshit’753, Tanaka’363 and Suzuki’062 shows a printing system 5according to claim 3, wherein the first circuitry is configured to receive the selection of the image of the particular color to be superimposed on the print target image in printing, for each page of the print target image (in Rakshit’753: paragraph [0023] selecting a barcode comprising information associated with different objects within the printed image, barcode is printed with invisible ink superimposed over an associated object within the/each printed image).  
With respect to Claim 8, the combination of Rakshit’753 and Tanaka’363 shows a printing system according to claim 1, 30wherein the first circuitry (Figure 1 computer device 8 and computing system 10 including software application 18, paragraph [0019])  is configured to: add, to the print target image, the image of the particular color, [ ], and a command instructing printing in the particular color based on the designation of superimposing (paragraph [0023] selecting a barcode comprising information associated with different objects within the printed image, barcode is printed with invisible ink superimposed over an associated object within the printed image); and transmit, to the image forming apparatus, the print data including the print 35target image, the image of the particular color added to the print target image, [ ], and the command instructing printing in the particular color (paragraph [0005] sending to print barcode print command for printing said specified barcodes over associated objects of said objects in invisible ink also un paragraph [0019], Figure 2 enabling prevent duplication).  
Rakshit’753 and Tanaka’363 does not specifically show adding the position information of the image of the particular color.
Suzuki’062 shows adding the position information of the image of the particular color (paragraphs [0058]-[0067] Figure 5 showing setting screen 90 for setting the formation conditions of the transparent image to designate region place the clear toner setting).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Rakshit’753 and Tanaka’363 to include adding the position information of the image of the particular color method taught by Suzuki’062. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to make the setting screen more user friendly.

Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675